IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2270 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 98 DB 2015
                                :
           v.                   :           Attorney Registration No. 45751
                                :
LEK DOMNI,                      :           (Philadelphia)
                                :
                Respondent      :




                                       ORDER


PER CURIAM


      AND NOW, this 27th day of June, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board, Lek Domni is suspended from the Bar of

this Commonwealth for a period of one year and one day, and he shall comply with all

the provisions of Pa. R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).